Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-8, 11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,701,094 (Courjaret et al.) (hereinafter “Courjaret”).
Regarding claim 1, Figs. 1-8 show a medium transporting apparatus (Fig. 1) comprising:
a transport belt (40) that transports a medium while suctioning the medium against a transport surface (outer surface of 40);

a transport roller (51) configured to move between a transporting position (up) that nips the medium with the transport belt (40), and a retracted position (down) that is a position distanced away from the transport belt (40) with respect to the transporting position, wherein the transport roller (51)
is positioned at the retracted position (down) when a single medium is transported with the transport belt (40), and
is positioned at the transporting position (up) when a plurality of mediums in a superposed state are transported with the transport belt (40).  Lines 37-42 in column 4 explain that a plurality of mediums in a superimposed state can be transported with the belt (40).  Also, lines 14-18 in column 1 explain that the sheets can be single or superimposed sheets, such as single cards or magazines, respectively.  Moreover, lines 40-43 in column 5 explain that transport roller (51) is positioned at the transporting position (up) when such mediums (e.g., magazines) are transported with the transport belt (40).  Also, column 5, line 66 to column 6, line 8 explains that transport roller (51) is moved to the retracted position (down) to allow sheets (e.g., single cards) to be transported by the belt (40), e.g., after such sheets (e.g., single cards) become adhered to the belt (40).  This meets the limitation “is positioned at the retracted position (down) when a single medium is transported with the transport belt” in claim 1.  All of the limitations of claim 1 are met by Courjaret.  Alternatively, Courjaret is also capable of performing the function “wherein the transport roller is positioned at the retracted Courjaret apparatus is capable of performing this recited function (i.e., inherently possesses the functionally defined limitations), this functional recitation in claim 1 does not distinguish claim 1 from the prior art apparatus of Courjaret, particularly in view of MPEP 2114.  
Regarding claim 2, Figs. 1-8 show that the transport belt (40) transports the medium in a first transport direction (lift up) and, after that, transports the medium in a second transport direction (release down) that is opposite the first transport direction and mounts the medium on the medium mount portion (element 50).
Regarding claim 3, Figs. 1-8 show that the transporting position of the transport roller (51) is upstream of a position of a leading edge of the medium in the first transport direction (lift up) and is downstream of a position of a trailing edge of the medium in the first transport direction (lift up) when a transport direction of the medium is switched from the first transport direction (lift up) to the second transport direction (release down).
Regarding claim 4, as best understood, Figs. 1-8 show that the transport roller (51) is configured to move from the transporting position (up) to the retracted position (down) when transporting of the medium to the second transport direction (release down) is stopped.

Regarding claim 6, Figs. 1-8 show a link mechanism (electric circuit and video processor 33 in Fig. 1) that interlocks a switching of the guide portion (including 21 and 22) from the second state (left in Fig. 1) to the first state (right in Fig. 1) with a movement of the transport roller (51) from the retracted position (down) to the transporting position (up).
Regarding claim 7, Figs. 1-8 show a driven roller (44) configured to rotate with a movement of the transport belt (40), wherein the transport belt (40) is nipped between the transport roller (51) and the driven roller (44) when the transport roller (51) is positioned at the transporting position.
Regarding claim 8, Figs. 1-8 show a medium processing apparatus (Fig. 1) comprising:
a transport belt (40) that transports a medium while suctioning the medium against a transport surface (outer surface of 40);

a processing portion (mail sorter) that performs a process (sorting) on the medium mounted on the medium mount portion (element 2 or element 50); and
a transport roller (51) configured to move between a transporting position (up) that nips the medium with the transport belt (40), and a retracted position (down) that is a position distanced away from the transport belt (40) with respect to the transporting position (up), wherein the transport roller (51)
is positioned at the retracted position (down) when a single medium is transported with the transport belt (40), and
is positioned at the transporting position (up) when a plurality of mediums in a superposed state are transported with the transport belt (40).  Lines 37-42 in column 4 explain that a plurality of mediums in a superimposed state can be transported with the belt (40).  Also, lines 14-18 in column 1 explain that the sheets can be single or superimposed sheets, such as single cards or magazines, respectively.  Moreover, lines 40-43 in column 5 explain that transport roller (51) is positioned at the transporting position (up) when such mediums (e.g., magazines) are transported with the transport belt (40).  Also, column 5, line 66 to column 6, line 8 explains that transport roller (51) is moved to the retracted position (down) to allow sheets (e.g., single cards) to be transported by the belt (40), e.g., after such sheets (e.g., single cards) become adhered to the belt (40).  This meets the limitation “is positioned at the retracted position (down) Courjaret.  Alternatively, Courjaret is also capable of performing the function “wherein the transport roller is positioned at the retracted position when a single medium is transported with the transport belt, and is positioned at the transporting position when a plurality of mediums in a superposed state are transported with the transport belt” in claim 8 by moving the transport roller (51) up and down via actuator (56).  This recitation in claim 8 recites the function of the roller, rather than the structure of the roller.  Since the Courjaret apparatus is capable of performing this recited function (i.e., inherently possesses the functionally defined limitations), this functional recitation in claim 8 does not distinguish claim 8 from the prior art apparatus of Courjaret, particularly in view of MPEP 2114.
Regarding claim 11, Figs. 1-8 show that when the transport roller (51) is positioned at the retracted position (down), the transport belt (40) is configured to suck the single medium against the transport surface (outer surface of 40) and transport the single medium without using the transport roller (51) (i.e., this occurs when the single sheet is already attached to belt 40), and
when the transport roller (51) is positioned at the transporting position (up), the transport belt (40) is configured to nip and transport a plurality of media in the superposed state with the transport roller (51) (i.e., this occurs when a plurality of media is lifted up to the moving belt (40)).
Regarding claim 13, Figs. 1-8 show a guide portion (including 56 and 52) configured to switch between a first state (up in Fig. 1) and a second state (down in Fig. 
wherein when the guide portion (including 56 and 52) is in the first state (up in Fig. 1), the first arm (unnumbered arm holding element 53) is configured to be in a position opposing the transport belt (40), such that a distance between the transport belt (40) and the transport roller (51) is shortened, and when the guide portion (including 56 and 52) is in the second state (down), the first arm (unnumbered arm holding element 53) and the second arm (52) are positioned in a same direction along a mount surface of the medium mount portion (50).
Regarding claim 14, Figs. 1-8 show that when the transport roller (51) is positioned at the retracted position (down), the transport belt (40) is configured to suck the single medium against the transport surface (outer surface of 40) and transport the single medium without using the transport roller (51) (i.e., this occurs when the single sheet is already attached to belt 40), and
when the transport roller (51) is positioned at the transporting position (up), the transport belt (40) is configured to nip and transport a plurality of media in the superposed state with the transport roller (51) (i.e., this occurs when a plurality of media is lifted up to the moving belt (40)).



wherein when the guide portion (including 56 and 52) is in the first state (up in Fig. 1), the first arm (unnumbered arm holding element 53) is configured to be in a position opposing the transport belt (40), such that a distance between the transport belt (40) and the transport roller (51) is shortened, and when the guide portion (including 56 and 52) is in the second state (down), the first arm (unnumbered arm holding element 53) and the second arm (52) are positioned in a same direction along a mount surface of the medium mount portion (50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




3.	Claims 9-10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,355,743 (McManus et al.) (hereinafter “McManus”) in view of Courjaret.
Regarding claim 9, Figs. 1-2 of McManus show a recording system (Fig. 1) comprising:
a recording unit (print 30) that includes a recording device (printer) that performs recording on a medium; and
a processing unit (sort outgoing 50) that performs a process (sorting) on the medium on which the recording has been performed in the recording unit (print 30).  McManus shows the processing unit (sort outgoing 50) that has a processing portion (sorting portion) that performs a process (sorting process) on a medium mounted, but does not show that the processing unit (sort outgoing 50) has a transport belt, a medium mount portion or a transport roller, as set forth in claim 9.
Courjaret teaches that it is well-known in the art to provide a processing unit (lines 5-6 of column 1) with a transport belt (40) that transports a medium while suctioning the medium against a transport surface (outer surface of 40);
a medium mount portion (element 2 or element 50) on which the medium transported with the transport belt (40) is mounted; and

a processing portion (mail sorter) that performs a process (sorting) on the medium mounted on the medium mount portion (2), and
a transport roller (51) configured to move between a transporting position (up) that nips the medium with the transport belt (40), and a retracted position (down) that is a position distanced away from the transport belt (40) with respect to the transporting position, wherein the transport roller (51)
is positioned at the retracted position (down) when a single medium is transported with the transport belt (40), and
is positioned at the transporting position (up) when a plurality of mediums in a superposed state are transported with the transport belt (40).  Lines 37-42 in column 4 explain that a plurality of mediums in a superimposed state can be transported with the belt (40).  Also, lines 14-18 in column 1 explain that the sheets can be single or superimposed sheets, such as single cards or magazines, respectively.  Moreover, lines 40-43 in column 5 explain that transport roller (51) is positioned at the transporting position (up) when such mediums (e.g., magazines) are transported with the transport belt (40).  Also, column 5, line 66 to column 6, line 8 explains that transport roller (51) is moved to the retracted position (down) to allow sheets (e.g., single cards) to be transported by the belt (40), e.g., after such sheets (e.g., single cards) become adhered to the belt (40).  This meets the limitation “is positioned at the retracted position (down) when a single medium is transported with the transport belt” in claim 9.  Alternatively, Courjaret is also capable of performing the function “wherein the transport roller is positioned at the retracted position when a single medium is transported with the transport belt, and is positioned at the transporting position when a plurality of mediums in a superposed state are transported with the transport belt” in claim 9 by moving the transport roller (51) up and down via actuator (56).  This recitation in claim 9 recites the function of the roller, rather than the structure of the roller.  Since the Courjaret apparatus is capable of performing this recited function (i.e., inherently possesses the functionally defined limitations), this functional recitation in claim 9 does not distinguish claim 9 from the prior art apparatus of Courjaret, particularly in view of MPEP 2114.  Because both Courjaret and McManus teach processing units that perform sorting of outgoing mail items, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the processing unit (sort outgoing) arrangement of Courjaret for the processing unit (sort outgoing) arrangement of McManus to achieve the predictable result of sorting mail items.  Thus, all of the limitations of claim 9 are met by the cited combination of references.
 Regarding claim 10, Figs. 1-2 of McManus show an intermediate unit (insert 40) that receives, from the recording unit (print 30), the medium on which recording has been performed and that delivers the medium to the processing unit (sort outgoing).
Regarding claim 17, Figs. 1-8 of Courjaret show that when the transport roller (51) is positioned at the retracted position (down), the transport belt (40) is configured to suck the single medium against the transport surface (outer surface of 40) and transport the 
when the transport roller (51) is positioned at the transporting position (up), the transport belt (40) is configured to nip and transport a plurality of media in the superposed state with the transport roller (51) (i.e., this occurs when a plurality of media is lifted up to the moving belt (40)).
Regarding claim 19, Figs. 1-8 show a guide portion (including 56 and 52) configured to switch between a first state (up in Fig. 1) and a second state (down in Fig. 1), the guide portion (including 56 and 52) comprising a first arm (unnumbered arm holding element 53) and a second arm (52) coupled to the first arm (unnumbered arm holding element 53),
wherein when the guide portion (including 56 and 52) is in the first state (up in Fig. 1), the first arm (unnumbered arm holding element 53) is configured to be in a position opposing the transport belt (40), such that a distance between the transport belt (40) and the transport roller (51) is shortened, and when the guide portion (including 56 and 52) is in the second state (down), the first arm (unnumbered arm holding element 53) and the second arm (52) are positioned in a same direction along a mount surface of the medium mount portion (50).
Response to Arguments
4.	Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
Courjaret reference, applicant argues
However, when the roller 51 is in the alleged “retracted position” (i.e., the down position), the roller 51 allows “for easier subsequent insertion of the article picked off by the head between the belt 40 and roller”; and when the roller 51 is in the alleged “transporting position” (i.e., the up position), the roller 51 is configured “to assist their pick up and adhesion to the receiving side 48 of the belt.” “The roller is maintained against the belt just long enough for the article to be taken in charge by the belt alone for conveyance to the conveyors.” Thus, Courjaret does not disclose transporting a stack of media by the transport belt and the roller 51, and none of the two positions of roller 51 is for transporting a stack of media, as recited in the claim.
The examiner disagrees with this argument.  Courjaret teaches a transport roller (51) configured to move between a transporting position (up) that nips the medium with the transport belt (40), and a retracted position (down) that is a position distanced away from the transport belt (40) with respect to the transporting position, wherein the transport roller (51) is positioned at the retracted position (down) when a single medium is transported with the transport belt (40), and is positioned at the transporting position (up) when a plurality of mediums in a superposed state are transported with the transport belt (40).  Lines 37-42 in column 4 explain that a plurality of mediums in a superimposed state (i.e., “double pickups”, which are sheets in a superposed state as claimed) can be transported with the belt (40).  Also, lines 14-18 in column 1 explain that the sheets can be single or superimposed sheets, such as single cards or magazines (magazines, which normally have multiple superposed pages bound Courjaret.  
After single mediums (e.g., single cards) are adhered to the transport belt, the transport roller is moved to the retracted position and the single mediums continue to be conveyed by the transport belt with the transport roller in the retracted position.  This meets the requirement of a single medium being transported by the transport belt with the transport roller in the retracted position.  Also, when double pickups occur (one sheet superposed with another sheet) and the transport roller is lifted to the transport position to feed such superposed sheets by the transport belt, this condition meets the requirement for the plurality of mediums in a superposed state to be transported by the transport belt with the transport roller positioned in the transport position.  There is no requirement in any of the claims for the transport roller to be held in either the retracted position or the transport position for the entire amount of time that the single medium or superposed mediums is/are being transported by the transport belt.  
Alternatively, Courjaret is also capable of performing the function “wherein the transport roller is positioned at the retracted position when a single medium is transported with the transport belt, and is positioned at the transporting position when a plurality of mediums in a superposed state are transported with the transport belt” in claim 1 by moving the transport roller (51) up and down via actuator (56).  This recitation in claim 1 recites the function of the roller, rather than the structure of the roller.  Since the Courjaret apparatus is capable of performing this recited function (i.e., inherently possesses the functionally defined limitations), this functional recitation in claim 1 does not distinguish claim 1 from the prior art apparatus of Courjaret, particularly in view of MPEP 2114.  All of the limitations of claim 1 are met by Courjaret.  All of the limitations of claim 8 are similarly met by Courjaret.
Next, applicant argues
The Office Action further cited Fig. 1 of McManus (reproduced below) for disclosing a system including a printing mechanism 30 and a sort (outgoing) mechanism 50. However, the deficiencies of Courjaret are not remedied by the inclusion of McManus, because McManus also fails to disclose a transport roller configured to help transport a stack of media in a transport position.
In response, McManus is not relied upon to teach the transport roller, as set forth in claim 9.  Rather, Courjaret discloses this feature.
 	Next, applicant argues
In particular, none of the cited references discloses or suggests, inter alia,
when a single medium is transported with the transport belt, and is positioned at the transporting position when a plurality of mediums in a superposed state are transported with the transport belt” recited in the context of the remainder of independent claim 1 and similarly recited in independent claims 8 and 9 (emphasis added).
The examiner disagrees with this argument.  Courjaret meets all of the limitations of independent claims 1 and 8, and McManus in view of Courjaret meets all of the limitations of independent claim 9.  Again, Courjaret teaches a transport roller that moves to retracted and transport positions.  After single mediums (e.g., single cards) are adhered to the transport belt, the transport roller is moved to the retracted position and the single mediums continue to be conveyed by the transport belt with the transport roller in the retracted position.  This meets the requirement of a single medium being transported by the transport belt with the transport roller in the retracted position.  Also, when double pickups occur (one sheet superposed with another sheet) and the transport roller is lifted to the transport position to feed such superposed sheets by the transport belt, this condition meets the requirement for the plurality of mediums in a superposed state to be transported by the transport belt with the transport roller positioned in the transport position.  There is no requirement in any of the claims for the transport roller to be held in either the retracted position or the transport position for the entire amount of time that the single medium or superposed mediums is/are being transported by the transport belt.  

Allowable Subject Matter
5.	Claims 12, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3658